In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated February 3, 2005, which, upon a fact-finding order of the same court dated December 16, 2004, made after a hearing, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, and, after a dispositional hearing, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated December 16, 2004.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*556Viewing the evidence in the light most favorable to the presentment agency (see Matter of Jerrol H., 19 AD3d 693, 694 [2005]; cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree (see Penal Law § 155.30 [5]; Matter of Bernell R.W., 7 AD3d 724 [2004]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see Matter of Jerrol H., supra; Matter of Bernell R. W., supra). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see CPL 470.15 [5]; People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.